DETAILED ACTION
This is in response to the applicant’s communication filed on 3/2/2020, wherein:
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figs. 3, 6C, 7A-7J are blurry and/or difficult to read. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Objections
Claim 12 is objected to because of the following informalities:  “mating” should be “matching”.  Appropriate correction is required.

Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 13 is rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Lisitza (US 20140330664).

Referring to claim 13:
Lisitza discloses a method of providing electronic land lease services comprising: 

receiving, by a server via a graphical user interface of a computing device having a non-transitory computer-readable storage medium having computer-executable program instructions stored supported by the server, user identifying data {Lisitza [0045][0068] and Fig. 4 Referring to FIG. 4, shown there generally as 400 is a screenshot of an example user interface for entering information into a bidder profile 172 (e.g., a `renter` profile), in accordance with at least one embodiment. For example, the user interface may be provided by the user registration module 135 shown in FIG. 1. As shown, the user interface 400 may be configured to receive the name 405 (e.g., `John Renter`), age range 412 (e.g., `40-44`), and details of the bidder's farming operations 415 [0068]}; 

the server creating or modifying a user profile record with the user identifying data and categorizing the user profile record as a lessee or lessor in a user profile database {Lisitza [0037][0045] a user registration module 135 that allows potential users of the auction server 102 to create an account and a user profile. For example, during the user registration process, the auction server 102 may receive input indicating the type of account that is desired to be created (e.g., a landowner account and/or a bidder account) [0045]}; and 

the server transmitting access to a lessor portal configured to create an electronic land lease listing record via the graphical user interface by inputting land lease data, mapping out land data corresponding to the electronic lease record through a land data collection module; populating the land data into the electronic lease record; and completing the electronic lease record and transmitting the electronic lease record to be accessible to a lessee through the graphical user interface {Lisitza [0072]-[0079] The user interface may be configured to receive a title 510 (e.g., `Jim's Route 8 Listing`), a legal land description 515 (e.g., `SW-3-13-22-W2`), and/or a number of farming acres 520 of the parcel of land for the land listing 152 [0073] and to convert the legal land description into geographic coordinates that can be received by the mapping service 180 shown in FIG. 1, the land registration module 130 may be configured to transmit the legal land description to the GIS data service 182 so that the GIS data service can convert the legal land description to the geographic coordinates [0075] and this information may be displayed when a potential bidder views details about a given auction for the created land listing 152 [0079]}.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lisitza (US 20140330664), in view of Abhyanker (US 20150161719).

Referring to claim 1:
Lisitza discloses at least one computing device comprising a non-transitory computer-readable storage medium having computer-executable program instructions stored thereon that when executed by a processor, cause the at least one computing device to: display, by a computing device, a graphical user interface including instructions for creating an electronic land lease record and listing and processing an electronic land lease transaction including accessing a plurality of communicatively coupled subroutines configured to register user data, create electronic land lease listings, import land data into the land lease listing, transmit the land lease listings to lessees, facilitate a negotiation between a lessor and the lessee, [and facilitate electronic payment between lessor and lessee] {Lisitza Figs. 3-6 [0032][0068][0080]-[0092][0111] allow landowners (using the landowner device 104) to register parcels of land . . . create an electronic auction for a registered parcel of land to, for example, sell, rent, or lease the parcel of land [0032] Examiner notes that the portion in brackets is not taught by Lisitza, but is addressed below}.

Lisitza discloses a system for conducting an electronic land auction, which includes rentals (abstract and [0032]).  Lisitza does not disclose facilitate electronic payment between lessor and lessee.

However, Abhyanker teaches a similar system for rentals (abstract).  Abhyanker teaches facilitate electronic payment between lessor and lessee {Abhyanker [0335][0336] enable the users to make online payments [0335]}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Lisitza to incorporate payments as taught by Abhyanker because this would provide a manner for enabling users to make online payments (Abhyanker at [0335]), thus aiding the users by providing a convenient manner in which users may make and receive payments.

Claims 2-9, 11, 12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lisitza (US 20140330664), in view of Abhyanker (US 20150161719), and further in view of Johnston (US 20130304655).

Referring to claim 2:
Lisitza, as modified by Abhyanker discloses a system for conducting an electronic land auction, which includes rentals (abstract and [0032]).   Lisitza, as modified by Abhyanker does not disclose wherein the at least one computing device comprises a server having an externally networked cloud server having a front end graphical user interface hosting or in communication with the plurality of communicatively coupled subroutines.

However, Johnston discloses a similar system for management and tracking of lease data (abstract).  Johnston discloses wherein the at least one computing device comprises a server having an externally networked cloud server having a front end graphical user interface hosting or in communication with the plurality of communicatively coupled subroutines {Johnston [0081] the location for the storage of the application is not limited to a particular place and may be provided on a separate cloud server over the internet or other network [0081]}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Lisitza and Abhyanker to incorporate a cloud server as taught by Johnston because this would provide a manner for providing the application over the internet (Johnston at [0081]), thus aiding the users by providing a convenient manner in which to access the lease system.

Referring to claim 3:
Lisitza, as modified by Abhyanker and Johnston, discloses wherein the plurality of communicatively coupled subroutines comprises a user registration subroutine, a land data collection subroutine, a lessor portal subroutine, a lessee portal subroutine, and an [administration portal subroutine] {Lisitza [0037][0038][0045] user registration module 135 [0045] and land registration module 130 [0037] and auction creation module 142 [0040] and bidding module 144 [0040] where the auction creation module is the lessor portal subroutine and the bidding module is the lessee portal subroutine and further, the names of the various subroutines are merely descriptive, do not affect the structure of the system, and therefore, receive little patentable weight; Examiner also notes that the portion of the limitation in brackets is not explicitly taught by Lisitza, but is addressed below}.

Lisitza, as modified by Abhyanker and Johnston, discloses an administration portal subroutine {Abhyanker [0335][0336] enable the users to make online payments [0335]}.

Referring to claim 4:
Lisitza, as modified by Abhyanker and Johnston, discloses wherein the user registration subroutine retrieves registration data through preset or customizable data entry fields accessible through the graphical user interface of the computing device and transmits the registration data to a server and store the registration data in a user registration database {Lisitza [0045][0046] and Fig. 4 To store information about user profiles, the auction server 102 may be provided with a user profile database 170. For example, as illustrated, the bidder profiles 172 that can be generated by the user registration module 135 are illustrated as being stored in the user profile database 170 [0046] and where Fig. 4 shows data entry fields accessible through the GUI}.

Referring to claim 5:
Lisitza, as modified by Abhyanker and Johnston, discloses wherein the lessor portal subroutine transmits data entered through the computing device and graphical user interface to the server to create and manage electronic land lease records and transmit communication messages with lessee users, the lessor portal subroutine further transmitting and creating electronic land lease listing records including land data gathered through the land data collection subroutine and store the listings in a listings database on the server {Lisitza [0040]-[0042][0089]-[0092] the auction creation module 142 may be configured to provide a user interface that receives information about a land auction that is to be created. A screenshot of such an example user interface is shown in FIG. 6, and will be discussed in greater detail below. Once the information about a land auction has been entered, the auction creation module 142 may store the information for the auction as auction data records 162 in the auction database 160 [0041] and where, in [0042] and [0089]-[0092], the users may make offers or provide conditions which are messages transmitted to other users}.

Referring to claim 6:
Lisitza, as modified by Abhyanker and Johnston, discloses wherein a lessor is presented with bids or offers on the electronic lease listing records and further accepts or rejects bids, offers, or makes counteroffers through the graphical user interface of the lessor portal subroutine {Lisitza [0067][0091][0112][0113] the landowner must give his/her approval of the bidder profile (e.g., a `renter` profile) of the highest bidder before the rental transaction can proceed [0067] and the auction server comprises push servers configured to send notifications to the bidder and/or landowner devices upon completion of one or more events. Some examples of such events include receipt of new bids by landowners, a new listing of land or property, a completed sale, lease or rent transaction etc. [0112] and the auction server is configured to push notifications to the bidder if the bidder's bid is accepted by a landowner [0113] }.

Referring to claim 7:
Lisitza, as modified by Abhyanker and Johnston, discloses wherein the land data collection subroutine retrieves land data for a parcel of land identified by a lessor from a land data collection module data base or external networked land information database and the land data collection module transmits the land data to the electronic land lease listing records {Lisitza [0039][0082] and Figs. 1 & 6 the user interface 606 may provide a user control 606 that allows the landowner to select the parcels of land that they have earlier registered as land listings 152 [0082] where the user interface 600 allows the user to create the land listing record and the GUI imports the land parcels that have been registered and stored in land listing DB 150 into interface 606 for the user to choose}.

Referring to claim 8:
Lisitza, as modified by Abhyanker and Johnston, discloses wherein the land data for a particular user identified parcel of land is selected from at least one of soil type, soil maps, crop types, average yield, and seasonal data {Lisitza [0111] this information may include information about the parcel of land to be rented out such as crop yield information, crop input information, soil class, and/or a land assessment value [0111] and further, the type of land data (i.e., soil type, etc.) is merely descriptive, does not affect the structure of the system, and therefore, receives little patentable weight – see MPEP 2111.04}.

Referring to claim 9:
Lisitza, as modified by Abhyanker and Johnston, discloses wherein a the lessor portal subroutine transmits a graphical map of an identified lessor parcel to the computing device and a lessor draws or identifies a specific portion of the identified parcel to be leased and transmits the specific portion through the lessor portal to the electronic land lease listing record {Lisitza [0081][0082] the user interface 600 may provide options that allow the selection of an individual quarter section to be associated with the auction, or that allows the selection of multiple quarter sections be associated with a single auction. Once the option is picked, the user interface 606 may provide a user control 606 that allows the landowner to select the parcels of land that they have earlier registered [0082]}.

Referring to claim 11:
Lisitza, as modified by Abhyanker and Johnston, discloses the administration portal subroutine accesses and modifies data stored in the user registration database, land data collection module database, and listing database, modify any system subroutine or provision user security permissions {Johnston [0091][0092][0096][0128][0145][0149][0183][0188][0216] the property administrator for property 512, could allow user 504 to enter library data accessible by all properties in the workgroup. In yet another aspect of the system 10, each workgroup 507-509 has a workgroup administrator who has additional permissions such as admitting, inviting, and removing users [0091]}.

Lisitza, as modified by Abhyanker and Johnston, discloses the administration portal subroutine further facilitates electronic payment between lessee users and lessor users {Abhyanker [0335][0336] enable the users to make online payments [0335]}.

Referring to claim 12:
Lisitza, as modified by Abhyanker and Johnston, discloses wherein at least one of the plurality of communicatively coupled subroutines collects preferred property characteristics from a licensee through the graphical user interface including at least one of the following characteristics: radial distance, price, location, soil type and crop type; and further transmits a notification to the licensee if an electronic land lease record is created mating the preferred property characteristics {Lisitza [0096]-[0101][0111][0112] and Fig. 7 the bidding module 144 may determine if the identified parcel of land satisfies the criteria relating to the home location. For example, where the criteria is a maximum acceptable distance from the home location, this step may involve calculating the distance between the identified parcel of land and the home location [0098] and displaying whether a given land auction 162 satisfies a criteria [0101] and the auction server comprises push servers configured to send notifications to the bidder and/or landowner devices upon completion of one or more events. Some examples of such events include receipt of new bids by landowners, a new listing of land or property [0112]}.

Referring to claim 14:
Lisitza discloses the server retrieving a lessee through the graphical user interface, the server transmitting a lessee portal through the graphical user interface configured to identify an available electronic land lease listing record through lessee search criteria including at least one of at least one of the following characteristics: radial distance, price, location, soil type and crop type; the server analyzing lessee search criteria against available electronic land lease records and presenting available electronic land lease listing records similar to the lessee search criteria;  {Lisitza [0096]-[0101][0111][0112] and Fig. 7 input may be received identifying a home location of a potential bidder in the electronic auction. For example, this step may have been performed when a bidder registers to use the auction server 102 for the first time. Additionally or alternatively, this step may have been performed when a bidder profile 172 is created [0096] and the bidding module 144 may determine if the identified parcel of land satisfies the criteria relating to the home location. For example, where the criteria is a maximum acceptable distance from the home location, this step may involve calculating the distance between the identified parcel of land and the home location [0098] and displaying whether a given land auction 162 satisfies a criteria [0101] and the auction server comprises push servers configured to send notifications to the bidder and/or landowner devices upon completion of one or more events. Some examples of such events include receipt of new bids by landowners, a new listing of land or property [0112]}; 

the lessee transmitting a bid or offer on the an electronic land lease record through the lessee portal {Lisitza [0102][0103] The user interface may also be provided with a `Place Bid` control 390' that can be selected to place a bid [0103]}; 

the lessor transmitting an acceptance, rejection, or counteroffer, through the lessor portal {Lisitza [0067][0112] the auction server comprises push servers configured to send notifications to the bidder and/or landowner devices upon completion of one or more events. Some examples of such events include receipt of new bids by landowners, a new listing of land or property, a completed sale, lease or rent transaction etc. [0112]}.

Lisitza discloses a system for conducting an electronic land auction, which includes rentals (abstract and [0032]).  Lisitza does not disclose the lessee transmitting payment through the server and the server transmitting payment to the lessor.

However, Abhyanker teaches a similar system for rentals (abstract).  Abhyanker teaches the lessee transmitting payment through the server and the server transmitting payment to the lessor {Abhyanker [0335][0336] enable the users to make online payments [0335]}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Lisitza to incorporate payments as taught by Abhyanker because this would provide a manner for enabling users to make online payments (Abhyanker at [0335]), thus aiding the users by providing a convenient manner in which users may make and receive payments.

Lisitza, as modified by Abhyanker discloses a system for conducting an electronic land auction, which includes rentals (abstract and [0032]).   Lisitza, as modified by Abhyanker does not disclose the server creating a final electronic lease based on the criteria and accepted bid, offer, or counter offer.

However, Johnston discloses a similar system for management and tracking of lease data (abstract).  Johnston discloses the server creating a final electronic lease based on the criteria and accepted bid, offer, or counter offer {Johnston [0100][0120][0137] and Fig. 12 lease deal versions 910, 912, 920, 922, 928, and 930 which may be created through a lease deal input interface 1200 (FIG. 12) [0100]}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Lisitza and Abhyanker to incorporate a final electronic lease as taught by Johnston because this would provide a manner for creating a lease (Johnston at [0100]), thus aiding the users by providing a lease agreement.

Referring to claim 15:
Claim 15 is rejected on the same basis as claim 3.


Referring to claim 16:
Claim 16 is rejected on the same basis as claim 4.

Referring to claim 17:
Claim 17 is rejected on the same basis as claim 5.

Referring to claim 18:
Claim 18 is rejected on the same basis as claims 7 and 8.

Referring to claim 19:
Claim 19 is rejected on the same basis as claim 9.

Claims 10 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Lisitza (US 20140330664), in view of Abhyanker (US 20150161719), in view of Johnston (US 20130304655), and further in view of Donahue (US 20020095311).

Referring to claim 10:
Lisitza, as modified by Abhyanker and Johnston, discloses wherein the lessee portal subroutine retrieves land lease listing records for a lessee from the listing databases, transmit communications through the server to the computing device to communicate with lessor users, alert lessee users of new land lease listing records matching lessee user predefined criteria, bid on a land listing, and [execute a land lease] {Lisitza [0097]-[0104][0112] and Fig. 8 Referring to FIG. 8, shown there generally as 800 is a screenshot of an example user interface for viewing available land auctions [0100] and The `Auction Details` pane 350 may also be configured to indicate whether or not the parcel of land associated with the selected auction 162 satisfies the criteria related to the home location [0104] and the auction server comprises push servers configured to send notifications to the bidder and/or landowner devices upon completion of one or more events. Some examples of such events include receipt of new bids by landowners, a new listing of land or property, a completed sale, lease or rent transaction etc. [0112] Examiner notes that Lisitza, as modified by Abhyanker and Johnston, does not explicitly disclose the portion of the claim in brackets; this is addressed below}.

Lisitza, as modified by Abhyanker and Johnston, discloses a system for conducting an electronic land auction, which includes rentals (abstract and [0032]).   Lisitza, as modified by Abhyanker and Johnston, does not explicitly disclose execute a land lease.

However, Donahue discloses a related system for negotiating a contract, such as a lease, over the internet (abstract and [0003]).  Donahue discloses execute a land lease {Donahue [0188]-[0194] sign contract [0194]}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Lisitza, Abhyanker, and Johnston to incorporate executing a land lease as taught by Donahue because this would provide a manner for consummating a real estate sale or lease over the internet (Donahue at [0188]-[0189]), thus aiding the users by providing a convenient manner in which to complete a lease transaction.

Referring to claim 20:
Lisitza discloses an electronic land lease system platform comprising:

[a backend externally networked cloud server] having a front end graphical user interface comprising a plurality of communicatively coupled subroutines including a user registration subroutine, a land data collection subroutine, a lessor portal subroutine, a lessee portal subroutine, and [an administration portal subroutine] {Lisitza [0037][0038][0045] user registration module 135 [0045] and land registration module 130 [0037] and auction creation module 142 [0040] and bidding module 144 [0040] where the auction creation module is the lessor portal subroutine and the bidding module is the lessee portal subroutine and further, the names of the various subroutines are merely descriptive, do not affect the structure of the system, and therefore, receive little patentable weight; Examiner also notes that the portions of the limitation in brackets are not explicitly taught by Lisitza, but are addressed below};

the user registration subroutine configured to collect registration data through preset or customizable data entry fields accessible through the graphical user interface and store the registration data in a user registration database {Lisitza [0037][0045] a user registration module 135 that allows potential users of the auction server 102 to create an account and a user profile. For example, during the user registration process, the auction server 102 may receive input indicating the type of account that is desired to be created (e.g., a landowner account and/or a bidder account) [0045]}; 

the land data collection subroutine configured to collect land data for a parcel of land identified by a lessor from a land data collection module data base or external networked land information database; the lessor portal subroutine configured to create and manage electronic land lease records and provide a communication messaging system configured to communicate with lessee users, the lessor portal subroutine further configured to create electronic land lease listing records through land data gathered through the land data collection module and store the listings in a listings database {Lisitza [0072]-[0079] The user interface may be configured to receive a title 510 (e.g., `Jim's Route 8 Listing`), a legal land description 515 (e.g., `SW-3-13-22-W2`), and/or a number of farming acres 520 of the parcel of land for the land listing 152 [0073] and to convert the legal land description into geographic coordinates that can be received by the mapping service 180 shown in FIG. 1, the land registration module 130 may be configured to transmit the legal land description to the GIS data service 182 so that the GIS data service can convert the legal land description to the geographic coordinates [0075] and this information may be displayed when a potential bidder views details about a given auction for the created land listing 152 [0079]}; 

the lessee portal subroutine configured to manage search land lease listing records in the listing databases, provide a communication messaging system configured to communicate with lessor users, alert lessee users of new land lease listing records matching lessee user predefined criteria, bid on a land listing, and [execute a land lease] {Lisitza [0097]-[0104][0112] and Fig. 8 Referring to FIG. 8, shown there generally as 800 is a screenshot of an example user interface for viewing available land auctions [0100] and The `Auction Details` pane 350 may also be configured to indicate whether or not the parcel of land associated with the selected auction 162 satisfies the criteria related to the home location [0104] and the auction server comprises push servers configured to send notifications to the bidder and/or landowner devices upon completion of one or more events. Some examples of such events include receipt of new bids by landowners, a new listing of land or property, a completed sale, lease or rent transaction etc. [0112] Examiner notes that Lisitza, as modified by Abhyanker and Johnston, does not explicitly disclose the portion of the claim in brackets; this is addressed below}; and 

the administration portal subroutine configured to allow a system administrator to access and modify data stored in the user registration database, land data collection module database, and listing database, modify any system subroutine or provision user security permissions {Johnston [0091][0092][0096][0128][0145][0149][0183][0188][0216] the property administrator for property 512, could allow user 504 to enter library data accessible by all properties in the workgroup. In yet another aspect of the system 10, each workgroup 507-509 has a workgroup administrator who has additional permissions such as admitting, inviting, and removing users [0091]}.

Lisitza discloses a system for conducting an electronic land auction, which includes rentals (abstract and [0032]).  Lisitza does not disclose the administration portal subroutine further configured facilitates electronic payment between lessee users and lessor users.

However, Abhyanker discloses a similar system for rentals (abstract).  Abhyanker discloses an administrative portal subroutine, the administration portal subroutine further configured facilitates electronic payment between lessee users and lessor users {Abhyanker [0335][0336] enable the users to make online payments [0335]}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Lisitza to incorporate payments as taught by Abhyanker because this would provide a manner for enabling users to make online payments (Abhyanker at [0335]), thus aiding the users by providing a convenient manner in which users may make and receive payments.

Lisitza, as modified by Abhyanker discloses a system for conducting an electronic land auction, which includes rentals (abstract and [0032]).   Lisitza, as modified by Abhyanker does not disclose a backend externally networked cloud server having a front end graphical user interface comprising a plurality of communicatively coupled subroutines.

However, Johnston discloses a similar system for management and tracking of lease data (abstract).  Johnston discloses a backend externally networked cloud server having a front end graphical user interface comprising a plurality of communicatively coupled subroutines {Johnston [0081] the location for the storage of the application is not limited to a particular place and may be provided on a separate cloud server over the internet or other network [0081]}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Lisitza and Abhyanker to incorporate a cloud server and subroutine as taught by Johnston because this would provide a manner for providing the application over the internet (Johnston at [0081]), thus aiding the users by providing a convenient manner in which to access the lease system.

Lisitza, as modified by Abhyanker and Johnston, discloses a system for conducting an electronic land auction, which includes rentals (abstract and [0032]).   Lisitza, as modified by Abhyanker and Johnston, does not explicitly disclose execute a land lease.

However, Donahue discloses a related system for negotiating a contract, such as a lease, over the internet (abstract and [0003]).  Donahue discloses execute a land lease {Donahue [0188]-[0194] sign contract [0194]}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Lisitza, Abhyanker, and Johnston to incorporate executing a land lease as taught by Donahue because this would provide a manner for consummating a real estate sale or lease over the internet (Donahue at [0188]-[0189]), thus aiding the users by providing a convenient manner in which to complete a lease transaction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Boumtje, Pierre I., Peter J. Barry, and Paul N. Ellinger. "Farmland lease decisions in a life-cycle model." Agricultural Finance Review 61.2 (2001): 167.  Boumtje investigates economic motivations of farmland lease arrangements (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119.  The examiner can normally be reached on Monday-Thursday 7:30-4:30 CT and Friday 7:30-12 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARRIE S GILKEY/Primary Examiner, Art Unit 3689